DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are:
1 recites “a dispensing element for dispensing a portion (6) of the food (4) taken from the hopper (3)” wherein specification defines “a rotating head (9) with niches” (see U. S. publication 2021/0282415: paragraph [0022]), as corresponding structure for the claimed generic placeholder of “dispensing element”.
Claim 7 recites “a separating element (17) for detaching the food (4) extruded from the hopper (3) into the portion (6)” wherein specification defines “a wire-like arch type” (see U. S. publication 2021/0282415: paragraph [0024]), as corresponding structure for the claimed generic placeholder of “a separating element”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiLoreto (US 4,187,582) in view of Soodalter (US 4,712,272)
[AltContent: textbox (A groove (22))][AltContent: textbox (A hopper (2))]	DiLoreto (US 4,187,582) disclose a meatball machine (1) comprising of a compaction chamber 2, a cutting means 10, and a rolling means composed of stationary housing member 15, and rolling center member 12. The ground meat is placed within cylindrical chamber 2 and compressed by the forward action of piston 8. The ground meat is forced through tapered section 3 and 
[AltContent: arrow][AltContent: textbox (A circumferential recess (21))][AltContent: arrow][AltContent: arrow][AltContent: textbox (A shaped element (12))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    477
    514
    media_image1.png
    Greyscale

[AltContent: arrow]
[AltContent: arrow][AltContent: textbox (A contrast element (15))][AltContent: arrow][AltContent: textbox (A dispensing element (3))]
    PNG
    media_image2.png
    343
    378
    media_image2.png
    Greyscale



Further, DiLoreto (US ‘582) teaches the extruded meat passes through cutting hole 7 and a portion of the meat is severed by cutting blade 10. Cutting blade 10 slides within channel 17. (See column 3, lines 46-48)
	DiLoreto (US ‘582) discloses the severed protion of compressed meat falls through entrance channel 16 into the meat rolling section. The meat rolling section is composed of housing member 15 and internally mounted cylindrical disc 12. The cylindrical disc 12 is rotatably mounted on shaft 14 and held in place by nut 13. Shaft 14 is connected to motor 11 and revolves about its axis. Immediately adjacent the exterior perimeter of disc 12 is housing member 15. This housing member completely encompasses the cylindrical disc 12 and is held stationary by housing 6. A semi-circular first groove 22 is cut around the outer perimeter of disc 12 adjacent the housing member 15. A semi-circular 
	Therefore, as to claim 1, DiLoreto (US ‘582) teach machines for making rissoles comprising at least: a hopper (2) for food; a dispensing element (3) for dispensing a portion of the food taken from the hopper (2); a forming element for forming the dispensed portion comprising a shaped element (12) and a facing contrast element (15); the shaped element (12) comprising a motor roller provided with a circumferential recess (21); the contrast element (15) comprising a fixed guide provided with a groove (22) facing the circumferential recess (21), together defining a channel into which the portion passes; 
	However, DiLoreto (US ‘582) fails to disclose the circumferential recess (21) includes reliefs or notches in its interior and the groove (22) includes protrusions or cavities, as claimed in claim 1.
	In the analogous art, Soodalter (US ‘272) discloses an apparatus comprising portioning areas (12 and 14) comprising a periphery of shaping wheel 244 is provided with an inwardly extending semi-circular recess 270 which complements the semi-circular recess 264 of shoe 246 wherefore the two recesses together provide a circular opening 272, wherein shaping wheel recess 270 is provided with spaced striations 274 for purposes to appear. (See column 8, lines 8-14)
[AltContent: arrow]	[AltContent: textbox (Relief or notches (268))]
    PNG
    media_image3.png
    227
    238
    media_image3.png
    Greyscale

[AltContent: textbox (Protrusions or cavities (274))][AltContent: arrow]
    PNG
    media_image4.png
    261
    333
    media_image4.png
    Greyscale



	Therefore, as to claim 1, Soodalter (US ‘272) discloses the circumferential recess (212) includes reliefs or notches (268) in its interior and the groove (270) includes protrusions or cavities (274), the reliefs or notches and the protrusions or cavities (274) for interacting with the portion to facilitate a roto-translation movement of the dispensed portion within the channel so as to form the portion into a spherically shaped rissole.
	As to claim 2, Soodalter (US ‘272) teach the reliefs or notches (268) and the protrusions or cavities (274) are arranged obliquely or perpendicularly to an axis of the channel (21).
	It would have been obvious for one of ordinary skill in the art at the time of Applicant’s invention to modify the machine, as disclosed by DiLoreto (US ‘582), through providing a circumferential recess (212) includes reliefs or notches (268) in its interior and the groove (270) includes protrusions or cavities (274) in order to improve the workability of the apparatus to improve the dispensed portions within the formed channel by the groove and the circumferential recess, as suggested by Soodalter (US ‘272).
	 As to claim 3, DiLoreto (US ‘582) discloses the motor roller has two circumferential recesses on an outer surface of the motor roller and the fixed guide has two grooves each facing a corresponding recess of the motor roller.
	As to claim 4, DiLoreto (US ‘582) teaches the shaped element is cylindrical and has an external diameter between 75 mm and 200 mm.
5, DiLoreto (US ‘582) discloses the contrast element consists of at least one curved fixed guide with an angular extent about a center of the motor roller that ranges between 50˚ and 160˚.
	As to claim 6, DiLoreto (US ‘582) teaches the forming element is placed immediately below the dispensing element, allowing the portion to fall by gravity from the dispensing element within the forming element, at a distance of less than 100 mm, thereby determining a certain compactness of the machine.
	As to claim 7, DiLoreto (US ‘582) discloses the dispensing element comprises: a rotating head located below an outlet of the hopper and having a bore for extrusion of the food from the hopper; and a separating element for detaching the food extruded from the hopper into the portion (6).
	As to claim 8, DiLoreto (US ‘582) teaches the forming element is partially surrounded by a second protection for avoiding interference of machine operators with the forming element or with the spherically shaped rissole.
	As to claim 9, DiLoreto (US ‘582) disclose an evacuation element (7) is placed under the forming element to evacuate the spherically shaped rissole.
	As to claim 10, DiLoreto (US ‘582) teach at least on a conveyor portion of the evacuation element, a first protection structure is arranged to avoid an accidental falling of the spherically shaped rissole from the conveyor portion or to avoid contact of the spherically shaped rissole with an operator of the machine, or to avoid both.
	As to claim 11, DiLoreto (US ‘582) discloses the shaped element (11) is cylindrical and has an external diameter of 147 mm.
	As to claim 12, DiLoreto (US ‘582) teach the contrast element (12) consists of at least one curved fixed guide with an angular extent about a center of the motor roller of 120˚.
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1754                                                                                                                                                                                               	09/30/2021